 1                                    UNITED STATES DISTRICT COURT
 2                               NORTHERN DISTRICT OF CALIFORNIA
 3

 4   NAVIGATORS SPECIALTY                             Case No. 4:19-cv-00255-HSG
     INSURANCE COMPANY,
 5                                                    ORDER REGARDING JOINT
                         Plaintiff,                   ADMINISTRATIVE MOTION TO
 6                                                    AMEND SCHEDULING ORDER
     v.
 7
     DEPOMED, INC. n/k/a ASSERTIO
 8   THERAPEUTICS, INC.,
 9                       Defendant.
10
            Having reviewed the Joint Administrative Motion to Amend Scheduling Order (Dkt. 51)
11
     filed by the Parties, the Court hereby GRANTS the Parties’ Stipulation and ORDERS as follows:
12
     1.     The Scheduling Order is amended and shall set the following deadlines pursuant to
13
            Federal Rule of Civil Procedure 16 and Civil Local Rule 16-10:
14
                   x Fact discovery for Phase One (including third-party discovery) to be completed by
15                   March 2, 2020.
16                 x Depomed’s Motion for Partial Summary Judgment on the Duty to Defend filed by
                     April 10, 2020.
17
                   x Navigators’ Response to, and Cross-Motion for, Partial Summary Judgment on the
18                   Duty to Defend filed by May 15, 2020.
19                 x Depomed’s Reply in Support of, and Response to Cross-Motion for, Partial
                     Summary Judgment on the Duty to Defend filed by June 12, 2020.
20
                   x Navigators Reply in Support of Cross-Motion for Partial Summary Judgment on
21                   the Duty to Defend filed by July 6, 2020.

22   2.     Any terms in the Scheduling Order unaltered by this Order shall remain in effect.
23
     IT IS SO ORDERED.
24

25   Dated: December 5, 2019               _________________________________________

26                                         Hon. Haywood S. Gilliam, Jr.

27                                         United States District Judge

28
                                                 -1-
     Case No.:             ORDER REGARDING JOINT ADMINISTRATIVE MOTION TO
     19-cv-00255                      AMEND SCHEDULING ORDER
